Per Curiam.
It will require a full development of the facts upon the trial of this action to determine the sufficiency of the defense of the Statute of Limitations. However, it might not be amiss to point out that if the defendant relies upon an election of remedies on the part of the plaintiff, the answer must be amended accordingly. (Roberge v. Winne, 144 N. Y. 709.)
The order should be affirmed, with twenty dollars costs and disbursements. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.; O’Malley, J., taking no part.
Order unanimously affirmed, with twenty dollars costs and disbursements.